DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant’s response to the restriction/ election requirement without traverse from 8/12/2022 is acknowledged.  Applicant has elected as species of a single disease kidney dysfunction, and as species of ion channel TRPV 1 inhibitor

    PNG
    media_image1.png
    292
    558
    media_image1.png
    Greyscale
.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The restriction/ election requirement is hereby made FINAL.  Claims 13, 15 and 17-19 are pending, and have been examined herewith to the extent of the elected species.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title
, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 13, 15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080269253 to Gharat et al. (“Gharat”).
Gharat discloses a method of treating diseases and conditions modulated by vanilloid receptors in a mammalian subject ([0183]) comprising administering to the subject an effective amount of a TRPV1 (aka VR1) antagonist ([0005] - [0006], [0010]) of the general formula I ([0012]-[0026]):

    PNG
    media_image2.png
    133
    183
    media_image2.png
    Greyscale

Gharat discloses that various vanilloid antagonists have been developed for the treatment of pain such as the TRPV1 antagonist BCTC [aka N-(4-tertiarybutylphenyl)-4-(3-chloropyridin-2-yl)-tetrahydropyrazine-1(2H)- carboxamide, Applicant’s elected compound] ([0008]). 
Per Gharat, preferably, the pharmaceutical composition comprises a therapeutically effective amount of the compound(s) of the present invention. The compound of the present invention may be associated with a pharmaceutically acceptable excipient (such as a carrier or a diluent) or be diluted by a carrier, or enclosed within a carrier which can be in the form of a capsule, sachet, paper or other container. (col. 17, ll. 12-20).  
Gharat also discloses a method for preventing, ameliorating or treating a disease, disorder or syndrome mediated by vanilloid receptors (such as VR1) in a subject in need thereof by administering to the subject a therapeutically effective amount of one or more compounds of the present invention or a pharmaceutical composition of the present invention. (col. 12, ll. 49-54).  A "therapeutically effective amount" means the amount of a compound that, when administered to a subject for treating a state, disorder or condition, is sufficient to effect such treatment. The "therapeutically effective amount" will vary depending on the compound, the disease and its severity and the age, weight, physical condition and responsiveness of the subject to be treated. (col. 16, ll. 22-28).
Gharat discloses that the method is particularly useful for treating diseases, conditions and/or disorders modulated by VR1 receptor antagonists, which specifically include the treatment of a disease of kidney dysfunction, namely uremic pruritis.  It also discloses treating other diseases of the urinary genital system, i.e. urinary bladder hypersensitiveness, urinary incontinence, vulvodynia. ([0200]).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to practice Applicant’s claimed invention with a reasonable expectation of success based on the teachings of Gharat.  The person of skill in the art would have been motivated to do so because Gharat specifically teaches a pharmaceutical composition and a method of treatment of various diseases with TRPV1 inhibitors, to include diseases known to be modulated by VR1 receptor antagonists, which specifically include diseases of kidney dysfunction, i.e. uremic pruritis.  The skilled artisan would have been further motivated to do so, because the art specifically discloses both Applicant’s claimed TRPV1 inhibitor, as well as the class of drugs to which it belongs for its treatment utility, as well as discloses the use of TRPV1 inhibitors broadly for treating a number of diseases of the urinary genital system.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims are rejected because the specification, while being enabling for treating cardiac hypertrophy, does not provide enablement for treating hypertension, arrhythmias, or kidney dysfunction per se, other than as sequelae as a result of, and in the context of, treating cardiac hypertrophy.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
(1, 5) The nature of the invention and the Breadth of the Claims: 
The instant claims are drawn to:

    PNG
    media_image3.png
    77
    639
    media_image3.png
    Greyscale

The claims are very broad with respect to both the diseases claimed and the compounds claimed.  Thus, the diseases claimed belong to diseases of vastly different pathology and etiology.  With respect to the compounds, the species of TRPV1 ion channel inhibitors claimed do share a common function as TRPV1 inhibitors, they do not share a substantial structural feature since they can vary from one another such that they produce different structural cores and variability rather than structural similarity to the compound having structure N-(4-t-butyl-phenyl)-4-(3-chloropyridin-2-yl)-tetrahydropyrazine-1(2H)-carboxamide (BCTC).  The following first three compounds of claim 17 are shown as non-limiting examples.

    PNG
    media_image1.png
    292
    558
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    168
    425
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    219
    403
    media_image5.png
    Greyscale


(2,4) The state of the prior art and the predictability of the art:
A very broad search of the literature did not return any examples of compounds, which can simultaneously treat hypertension, arrhythmias and kidney dysfunction.  Despite the advanced training of practitioners in the art, it is still impossible, to predict from the structure of compounds and from its functionality that all the compounds claimed will be useful in treating or preventing the above diseases or disorders comprising administering a therapeutically effective amount of compound of formula (I).  Absent a mechanistic link between the method steps and the observed effect, the pharmaceutical and medical treatment arts are highly unpredictable. Most progress is established through empirical and anecdotal evidence as to the efficacy of certain treatments. Once a mechanistic link has been established between the method and the mechanism of action become more predictable. However, many uncertainties can still exist even when the mechanism of action is known. For example, factors such as the bioavailability, pharmacokinetic profile, and potency of a compound can still be uncertain even if it can be expected to be active in disease models. 
 (3) The relative skill of those in the art:
The relative skill of those in the pharmaceutical development and medicaltreatment arts is high, requiring advanced education and training.
	 (6, 7)	The amount of guidance presented and the presence of working examples:
It has been established that, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970). 
The claims are drawn to a method of treating hypertension, arrhythmias, or kidney dysfunction.  However, nowhere does the specification teach treating such diseases by administering the claimed compounds.  To the extent that there is mention of these diseases in the specification in a single paragraph, it is apparent that the specification only teaches treatment of cardiac hypertrophy and that the treatment of the instantly claimed diseases only relates to treatment of subsequent disease states of cardiac hypertrophy. 

TRPV1 plays a role in the progression of cardiac hypertrophy, and presents a therapeutic target for the treatment of cardiac hypertrophy and subsequent disease states including arrhythmias, kidney dysfunction and heart failure . . . ([0025])  The pharmaceutical compositions of the invention are thus effective for treatment of cardiac hypertrophy in a mammalian subject, including cardiac remodeling, cardiac fibrosis, apoptosis, hypertension, or heart failure. ([0056]).

Thus, the specification describes treating cardiac hypertrophy with the instantly claimed compounds, and that the result of treating the cardiac hypertrophy treats the subsequent disease states, including hypertension, arrhythmias, or kidney dysfunction.  There is no written description for treating hypertension, arrhythmias, or kidney dysfunction with the instantly claimed compounds outside of the context of sequelae of treatment of cardiac hypertrophy.  Even the title of the instant specification is “Methods and Compositions for Prevention and Treatment of Cardiac Hypertrophy”.1  
There is only a single Example 5 with a single TRPV1 antagonist- BCTC. 

 (8)	The quantity of experimentation needed:
In order to enable the instantly claimed methods commensurate with the entire scope, a large quantity of experimentation would be necessary. In order to practice the above claimed invention, one of ordinary skill in the art would have to first envision animal models of the various diseases of kidney disfunction, heart failure, etc, as well as formulation, dosage, duration, route of administration, etc. If unsuccessful, one of ordinary skill in the art would have to envision a modification in the formulation, dosage, duration, route of administration, etc. and appropriate animal model system, or envision an entirely new combination of the above and test the system again. Therefore, it would require undue, unpredictable experimentation to practice the claimed invention. Genentech states that "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."  Genentech v. Novo Nordisk, 108 F.3d 1361, 1366 (Fed. Cir. 1997).  Accordingly, the entire scope of the instant claims is not enabled.

Other relevant art

The following rejections were made in the parent patent application 16/181,204, now abandoned, in which Applicant elected as a species hypertension- a currently claimed, but non-elected species.  These are not rejections made for the instantly elected species of a disease, but are noted for the record as they concern other non-elected species of disease.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13, 14 and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20080214574 to Gram et al. (“Gram”).
Gram discloses a method for treating obesity-related disease or disorders in a mammal in need thereof by inactivating or down regulating the activity of the capsaicin receptor, comprising: administering a therapeutically-effective amount of a direct or indirect capsaicin receptor antagonist, wherein the obesity-related disease or disorder is hypertension. (claims 4 and 12).  Gram specifically discloses a capsaicin receptor antagonist according to the invention to be N-(4-tertiarybutylphenyl)-4-(3-chloropyridin-2-yl)tetrahydropyrazine-1(2H- )-carbox-amide (BCTC) ([0052, 0026], as well as discloses numerous examples with its administering (see, e.g., [0011, 0012, 0101, 0103, 0105, 0107, 0110, Fig. 3A, Fig. 3B, Fig. 4A, Fig. 4B).

Claims 13, 14, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080269253 to Gharat et al. (“Gharat”), further in view of Wang et al, Endocannabinoid Regulates Blood Pressure via Activation of the Transient Receptor Potential Vanilloid Type 1 in Wistar Rats Fed a High-Salt Diet, THE JOURNAL OF PHARMACOLOGY AND EXPERIMENTAL THERAPEUTICS, 321:763–769, 2007 (“Wang”) and US 20080234383 to Suh et al. (“Suh”).
Gharat discloses… (discussed in the rejection above)…
As can be seen from the above, Gharat discloses preventing, ameliorating or treating a disease, disorder or syndrome mediated by vanilloid receptors (such as VR1) in a subject in need thereof by administering to the subject a therapeutically effective amount of one or more compounds of the present invention or a pharmaceutical composition of the present invention, but does not expressly disclose such a method for treating hypertension- Applicant’s specifically elected disease.  
Wang discloses that targeting the vanilloid type 1 receptor may be useful for treating hypertension.  Specifically, Wang set out to “examine the role of the endocannabinoids in blood pressure regulation during high sodium (HS) intake. HS (4% Na by weight) intake for 3 weeks increased baseline mean arterial pressure (MAP, mm Hg) compared with normal sodium (NS, 0.4% Na by weight)-treated male Wistar rats. Capsazepine (3 mg/kg), a selective transient receptor potential vanilloid type 1 (TRPV1) antagonist, caused a greater increase in MAP (mm Hg) in HS-treated compared with NS treated rats.” (Abstract).  Based on the studies, Wang discloses the following perspective: “There is mounting evidence showing that HS may contribute to the development of hypertension (Haddy and Pamnani, 1995; Kotchen, 2005). However, mechanisms underlying salt-dependent hypertension are unclear.  Although previous studies have shown that CGRP release may play a compensatory role in preventing blood pressure elevation in deoxycorticosterone-salt hypertensive rats (Supowit et al., 1997), the identity of the endogenous ligands triggering enhanced CGRP release remains unclear. Our findings of the current study suggest that elevated anandamide concentrations may attenuate the increase in blood pressure via activation of TRPV1 during HS intake. Thus, it is conceivable that activation of the TRPV1 via enhancement of anandamide production/release or blockade of its metabolic degradation or uptake might be an effective approach for future consideration of new therapeutic strategies in treating hypertension.” (p. 768, col. 2).
Suh discloses utilizing various TRPV1 antagonists ([0001], [0008], [0010]) for treating heart disease (Abstract, [0152] - [0153]) in humans (para [0204]). The skilled artisan would know that heart disease broadly encompasses hypertension and arrhythmias.
Suh further teaches effective amounts.  Per Suh, he compounds of the invention are preferably administered in an amount ranging from 0.001 to 100 mg/kg of body weight per day, and more preferably from 0.01 to 30 mg/kg of body weight per day.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine with a reasonable expectation of success the teachings of Gharat concerning a pharmaceutical composition and a method of various diseases with TRPV1 inhibitors, with the teachings of Suh which discloses that TRPV1 antagonists may be used for treatment of heart disease broadly, and Wang, which teaches TRVP1 inhibitors for treating hypertension specifically with TRPV1 inhibitors.  The skilled artisan would have been specifically motivated to do so, because the art specifically discloses both Applicant’s claimed TRPV1 inhibitor, as well as the class of drugs to which it belongs for its treatment utility, as well as discloses the use of TRPV1 inhibitors broadly for treating heart disease, to include hypertension.  

For completeness of the record, shown below are also the expanded structures of the compounds of claim 17.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


N-(Isoquinolin-5-yl)-N'-(spiro-(cyclobutane-1,2'-(3',4'-dihydrobenzopyran-4'-yl)))urea

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


4-(4'-Trifluoromethylanilino)-7-(3'-trifluoromethylpyridin-2-yl)quinazoline

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


1-(3-Fluorobenzyl)-2-(N-(1,2-dimethyl-1,3-isoindazol-5-yl)-acetamido)-(pyridine[3,4-b]pyrrole)

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale



    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale



    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale



    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale



    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale



    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale



    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale



    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale



    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale



    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale



    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale



    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale



    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale



    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale



    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale



    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale



    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale



    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale



    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale



    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale



    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale



    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale



    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale



    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale



    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale



    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale



    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale



    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale



    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale



    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale



    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale



    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale



    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale



    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale



    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale



    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale



    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale



    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale



    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale



    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale



    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale



    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale



    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale



    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale



    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale



    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale



    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale



    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale



    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale



    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale



    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale



    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale



    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale



    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale



    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale



    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale



    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale



    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale



    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale



    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale



    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale



    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale



    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale



    PNG
    media_image88.png
    200
    400
    media_image88.png
    Greyscale



    PNG
    media_image89.png
    200
    400
    media_image89.png
    Greyscale




For completeness of the record, shown below are also the expanded structures of the compounds of claim 18.

    PNG
    media_image90.png
    200
    400
    media_image90.png
    Greyscale



    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale



    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale



    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale



    PNG
    media_image94.png
    200
    400
    media_image94.png
    Greyscale



    PNG
    media_image95.png
    200
    400
    media_image95.png
    Greyscale



    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale



    PNG
    media_image97.png
    200
    400
    media_image97.png
    Greyscale


N-(Isoquinolin-5-yl)-N'-[spiro-(cyclobutane-1,2'-(3',4'-dihydro-benzopyran-4'-yl))]urea

    PNG
    media_image98.png
    200
    400
    media_image98.png
    Greyscale


4-(4'-Trifluoromethyl-anilino)-7-(3'-trifluoromethyl-pyridin-2-yl)-quinazoline

    PNG
    media_image99.png
    200
    400
    media_image99.png
    Greyscale



    PNG
    media_image100.png
    200
    400
    media_image100.png
    Greyscale


1-(3-Fluorobenzyl)-2-(N-(1,2-dimethyl-1,3-isoindazol-5-yl)-acetamido)-{pyridine-[3,4-pyrrole}

    PNG
    media_image101.png
    200
    400
    media_image101.png
    Greyscale



    PNG
    media_image102.png
    200
    400
    media_image102.png
    Greyscale



    PNG
    media_image103.png
    200
    400
    media_image103.png
    Greyscale



    PNG
    media_image104.png
    200
    400
    media_image104.png
    Greyscale



    PNG
    media_image105.png
    200
    400
    media_image105.png
    Greyscale



    PNG
    media_image106.png
    200
    400
    media_image106.png
    Greyscale



    PNG
    media_image107.png
    200
    400
    media_image107.png
    Greyscale



    PNG
    media_image108.png
    200
    400
    media_image108.png
    Greyscale



    PNG
    media_image109.png
    200
    400
    media_image109.png
    Greyscale



    PNG
    media_image110.png
    200
    400
    media_image110.png
    Greyscale



    PNG
    media_image111.png
    200
    400
    media_image111.png
    Greyscale



    PNG
    media_image112.png
    200
    400
    media_image112.png
    Greyscale



    PNG
    media_image113.png
    200
    400
    media_image113.png
    Greyscale



    PNG
    media_image114.png
    200
    400
    media_image114.png
    Greyscale



    PNG
    media_image115.png
    200
    400
    media_image115.png
    Greyscale



    PNG
    media_image116.png
    200
    400
    media_image116.png
    Greyscale



    PNG
    media_image117.png
    200
    400
    media_image117.png
    Greyscale



    PNG
    media_image118.png
    200
    400
    media_image118.png
    Greyscale



    PNG
    media_image119.png
    200
    400
    media_image119.png
    Greyscale



    PNG
    media_image120.png
    200
    400
    media_image120.png
    Greyscale



    PNG
    media_image121.png
    200
    400
    media_image121.png
    Greyscale



    PNG
    media_image122.png
    200
    400
    media_image122.png
    Greyscale



    PNG
    media_image123.png
    200
    400
    media_image123.png
    Greyscale



    PNG
    media_image124.png
    200
    400
    media_image124.png
    Greyscale



    PNG
    media_image125.png
    200
    400
    media_image125.png
    Greyscale



    PNG
    media_image126.png
    200
    400
    media_image126.png
    Greyscale



    PNG
    media_image127.png
    200
    400
    media_image127.png
    Greyscale



    PNG
    media_image128.png
    200
    400
    media_image128.png
    Greyscale



    PNG
    media_image129.png
    200
    400
    media_image129.png
    Greyscale



    PNG
    media_image130.png
    200
    400
    media_image130.png
    Greyscale



    PNG
    media_image131.png
    200
    400
    media_image131.png
    Greyscale



    PNG
    media_image132.png
    200
    400
    media_image132.png
    Greyscale



    PNG
    media_image133.png
    200
    400
    media_image133.png
    Greyscale



    PNG
    media_image134.png
    200
    400
    media_image134.png
    Greyscale



    PNG
    media_image135.png
    200
    400
    media_image135.png
    Greyscale



    PNG
    media_image136.png
    200
    400
    media_image136.png
    Greyscale



    PNG
    media_image137.png
    200
    400
    media_image137.png
    Greyscale



    PNG
    media_image138.png
    200
    400
    media_image138.png
    Greyscale



    PNG
    media_image139.png
    200
    400
    media_image139.png
    Greyscale



    PNG
    media_image140.png
    200
    400
    media_image140.png
    Greyscale



    PNG
    media_image141.png
    200
    400
    media_image141.png
    Greyscale



    PNG
    media_image142.png
    200
    400
    media_image142.png
    Greyscale



    PNG
    media_image143.png
    200
    400
    media_image143.png
    Greyscale



    PNG
    media_image144.png
    200
    400
    media_image144.png
    Greyscale



    PNG
    media_image145.png
    200
    400
    media_image145.png
    Greyscale



    PNG
    media_image146.png
    200
    400
    media_image146.png
    Greyscale



    PNG
    media_image147.png
    200
    400
    media_image147.png
    Greyscale



    PNG
    media_image148.png
    200
    400
    media_image148.png
    Greyscale



    PNG
    media_image149.png
    200
    400
    media_image149.png
    Greyscale



    PNG
    media_image150.png
    200
    400
    media_image150.png
    Greyscale



    PNG
    media_image151.png
    200
    400
    media_image151.png
    Greyscale



    PNG
    media_image152.png
    200
    400
    media_image152.png
    Greyscale



    PNG
    media_image153.png
    200
    400
    media_image153.png
    Greyscale



    PNG
    media_image154.png
    200
    400
    media_image154.png
    Greyscale



    PNG
    media_image155.png
    200
    400
    media_image155.png
    Greyscale



    PNG
    media_image156.png
    200
    400
    media_image156.png
    Greyscale



    PNG
    media_image157.png
    200
    400
    media_image157.png
    Greyscale



    PNG
    media_image158.png
    200
    400
    media_image158.png
    Greyscale



    PNG
    media_image159.png
    200
    400
    media_image159.png
    Greyscale



    PNG
    media_image160.png
    200
    400
    media_image160.png
    Greyscale



    PNG
    media_image161.png
    200
    400
    media_image161.png
    Greyscale



    PNG
    media_image162.png
    200
    400
    media_image162.png
    Greyscale



    PNG
    media_image163.png
    200
    400
    media_image163.png
    Greyscale



    PNG
    media_image164.png
    200
    400
    media_image164.png
    Greyscale



    PNG
    media_image165.png
    200
    400
    media_image165.png
    Greyscale



    PNG
    media_image166.png
    200
    400
    media_image166.png
    Greyscale



    PNG
    media_image167.png
    200
    400
    media_image167.png
    Greyscale



    PNG
    media_image168.png
    200
    400
    media_image168.png
    Greyscale



    PNG
    media_image169.png
    200
    400
    media_image169.png
    Greyscale



    PNG
    media_image170.png
    200
    400
    media_image170.png
    Greyscale



    PNG
    media_image171.png
    200
    400
    media_image171.png
    Greyscale



    PNG
    media_image172.png
    200
    400
    media_image172.png
    Greyscale



    PNG
    media_image173.png
    200
    400
    media_image173.png
    Greyscale












Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The only reason the Examiner has currently not objected to the Title of the application, as not reflective of the subject matter of the claims, is that the Title actually appears to be the one, which is accurate, whereas the claims are not.